Order, Supreme Court, New York County (Joan A. Madden, J.), entered April 21, 2005, which, to the extent appealed from, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
In this action against a tenant for unpaid rent, the motion court properly found that plaintiff had recognized defendant’s assignee as the new tenant under the lease by accepting rent from it directly and granting it an additional renewal not included in the lease, thus releasing the original tenant, by operation of law, from its obligation to pay rent (cf. 185 Madison Assoc. v Ryan, 174 AD2d 461 [1991]).
We have considered plaintiff’s other contentions and find them unavailing. Concur—Buckley, P.J., Friedman, Nardelli, Sweeny and Malone, JJ.